                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:19-cr-70
  v.                                             )
                                                 )        Judge Travis R. McDonough
  AUSTEN LAYNE                                   )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER



          United States Magistrate Judge Christopher H. Steger filed a report and recommendation

 [Doc. 41] recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

 plea to Counts One and Two (lesser included offense) of the three count Indictment; (2) accept

 Defendant’s guilty plea to Counts One and Two (lesser included offense) of the three count

 Indictment; (3) adjudicate Defendant guilty of Hobbs Act Robbery in violation of 18 U.S.C. §

 1951 and use of a firearm during and in relation to a crime of violence in violation of 18 U.S.C. §

 924(c)(1)(A)(i); and (4) order that Defendant remain in custody pending sentencing or further

 order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation [Doc. 41] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not guilty plea to Counts One and Two (lesser included

          offense) of the three count Indictment is GRANTED;




Case 1:19-cr-00070-TRM-CHS Document 43 Filed 08/12/20 Page 1 of 2 PageID #: 129
    2. Defendant’s plea of guilty to Counts One and Two (lesser included offense) of the three

       count Indictment is ACCEPTED;

    3. Defendant is hereby ADJUDGED guilty of Hobbs Act Robbery in violation of 18 U.S.C.

       § 1951 and use of a firearm during and in relation to a crime of violence in violation of 18

       U.S.C. § 924(c)(1)(A)(i); and

    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on November 6, 2020,

       at 9:00 a.m.

    SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00070-TRM-CHS Document 43 Filed 08/12/20 Page 2 of 2 PageID #: 130
